-E       A’BTORNEY
                                  OF   TEXAS




Honor&lo Tca Seay
couaty Attora8.v
Pottm   Coun+q
rarillo,   Tsxar

Dear Hr. Seaya                             Opinion   Ho. O-7366
                                           Rec Authority of a gw company to
                                           ooBatluot it6 IlU66 60ro66 . publio
                                           road without authority fre,+hr oom-
                                           misslaser6' oourt ofthe county.

        You request u    opimioa frm   thir departmnt     upor th6 alova subjeot
matter a6 follm6~             .
        "A publio utility, a g66 oanwahioh    trsmtpotir and 86116ga6,
prinoiplly to town6 aad oiti68, r6lying on Artlole 11436, Vernon's civil
St6tuta6, has oonstruoted on6 or mars of its distributing lima upoa and
aoro66 oouaty first-olaes publio roads at poinfirwholly without any oity
or toa (roads not dssigxmt6d 66 Bt6te highmays)6rithout firla obtaiairg
sny oharaoter of pezmlasion or authoriratlon from the oamlmionerr’   oourt
of the am&y,   or 86y other souroa.

           "It is the wntentioa of the oounty tMt the line.8,a6 oonstruoted
aoroaa the publio road aad through rhioh gas ir transport6d, is a oonrtaxt
daag6rto traffio onth6 road6 b% ths poiati rher6 St'ps8sr over the 11~0.
Also, it lr the oc&uzrtion of the oouaty that the liaes 60 oonutruoted dth-
Ou t r q Y 6a mb lUic 4 Of Su th o titg iI l tl"66-68. lill Of rhioh it h66 orlled to
the lttertion of ths gas 6omm             r6p66tedly, to.noamlle

        *HavUg lassr6Ul6d up08 v ths oourt for 6x opinloa a6 totho
oounty*r.rights ia th6 pmmis~r, snd kiag ia dou% 66 to the advSo6 that
should.be gixsa, ue Mm   seek the opinion of your offio6 ta the extent
you lr6 la position to ifioiae: (1) Rhothor or not the g66 oaupaqr -6.
rithia it6 right6 under the 8tatut6 to oon6truat it8 line6 aoro66 th6
road M aforesaid, aad (2) dthin its right6 and yt the 00~6truotion is
suoh a6 to reader the highmy at nuoh polti6 dsngerous, aat am the
renmdies of the oovnty 5.6it6 effort to alate this dmgerous oondition
brought about % the oonstruotioa of the llaer aor      the hlghwsys in
the mauwr that it ha6 b66a ooastruated~6
                                         .'_
                                                                          -


HonorableTan Seay - Page 2 (O-7386)



        You are respectfullyadvlsed.thatthe authorityto oOnStNt3t
the gas line of the oanpanyaoro6s the publio road is govermd by Artidle
1436 of the Revioed Civil Statutes. The authorityem-ted from the State
mad not the countyo

        We hand you herewith oopdes of the followingopinions,all of
whioh have deoidedor disoussedthis very questions o-1806, O-2442,
O-2976, O-5726, and 6791-k

        If the gas companyhas been guilty of any negligencein the manner
in which it has laid its pipes across the public road, or has been guilty
of negilgenoein the manner of maintainingthe ssme, as contradistinguished
from the oonstruotionof the line, resultingin peouniaxyloss fo the county,
or a~ individual,the oounty or the individualinjured, as the case may be,
might have a oause of action for damagesthus occasioned,but neither would
have the right to abate the line.

       Ristrust that what II)have said suffioientlyanswers your inquiries.

                                         Very trul.yyours

                                      ATTORREXGRNERAL OF TEXAS

                                      By /s/ Ocie Speer      '

                                                Ooie Speer
                                                 Assistant
APPROVRD SEP. 11, 1946
/s/ Grover Sellers
AlTORXBYGERBRALOPaExLs


os-mtegw                                       APPROVED
                                           OPINION cc2QdITTTF;E
Enolosures                                    BY BHB
                                              Chminmn